Exhibit 10.3

 

Certain portions of this Exhibit have been redacted pursuant to Item 601(b)(10)
of Regulation S-K and, where applicable, have been marked with “[***]” to
indicate where redactions have been made. The marked information has been
redacted because it is both (i) not material and (ii) would likely cause
competitive harm to the Company if publicly disclosed.

 

 


MEMBERSHIP INTEREST PURCHASE AGREEMENT


with respect to


Repowering Partnership II LLC


by and between




CWSP Wildorado Elbow Holding LLC

 

and

 

Wind TE Holdco LLC

 


dated as of April 17, 2020



 

 



 

 

 

Table of Contents

 

    Page       ARTICLE 1 DEFINITIONS AND PRINCIPLES OF INTERPRETATION 2 1.01.
Definitions 2 1.02. Rules of Interpretation 8 ARTICLE 2 SALE OF MEMBERSHIP
INTERESTS 8 2.01. Purchase and Sale 8 2.02. Purchase Price 8 2.03. Transfer
Taxes 9 2.04. Tax Reporting of Transaction 9 ARTICLE 3 REPRESENTATIONS AND
WARRANTIES 9 3.01. Representations and Warranties with respect to the Seller 9
3.02. Representations and Warranties with Respect to the Purchaser 11 ARTICLE 4
CONDITIONS PRECEDENT 13 4.01. Closing Date Conditions Precedent 13 ARTICLE 5
CERTAIN COVENANTS 15 5.01. Regulatory and Other Permits 15 5.02. Fulfillment of
Conditions 15 5.03. Further Assurances 15 5.04. Notice of Transfer 15 5.05.
[***] 16 ARTICLE 6 INDEMNIFICATION 16 6.01. Indemnification by Seller 16 6.02.
Indemnification by Purchaser 16 6.03. Survival of Representations, Warranties,
Covenants and Agreements 16 6.04. Limitations on Claims 16 6.05. Procedure for
Indemnification of Third Party Claims 17 6.06. Rights of the Indemnifying Party
in the Defense of Third Party Claims 17 6.07. Direct Claims 18 6.08. Exclusive
Remedy 19 6.09. Mitigations 19 6.10. No Solicitation 19 ARTICLE 7 TERMINATION 19
7.01. Termination 19 7.02. Effect of Termination 20 ARTICLE 8 GENERAL PROVISIONS
20 8.01. Notices 20 8.02. Entire Agreement 21 8.03. Specific Performance 21
8.04. Time of the Essence 21 8.05. Expenses 21 8.06. Confidentiality;
Disclosures 21 8.07. Waiver 21 8.08. Amendment 21 8.09. No Third Party
Beneficiary 21

 



 -i- 

 

 

TABLE OF CONTENTS

(continued)

 

    Page       8.10. Assignment 22 8.11. Severability 22 8.12. Governing Law 22
8.13. Consent to Jurisdiction 22 8.14. Waiver of Jury Trial 23 8.15. Limitation
on Certain Damages 23 8.16. Disclosures 23 8.17. Facsimile Signature;
Counterparts 23

 



 -ii- 

 

 

TABLE OF CONTENTS

(continued)

 



Schedules and Exhibits:

  

[***]

 

 

 -iii- 

 



 

MEMBERSHIP INTEREST PURCHASE AGREEMENT

 

THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (as amended, restated or otherwise
modified from time to time, this “Agreement”), dated as of April 17, 2020 (the
“Execution Date”), is entered into by and between CWSP WILDORADO ELBOW HOLDING
LLC, a Delaware limited liability company (the “Seller”), and WIND TE HOLDCO
LLC, a Delaware limited liability company (the “Purchaser”). Purchaser and
Seller are referred to, collectively, as the “Parties” and each, individually,
as a “Party.” Capitalized terms not otherwise defined herein shall have the
meaning given them in Section 1.01 of this Agreement.

 

RECITALS:

 

1.       As of the Closing Date, Clearway Renew LLC will own one hundred percent
(100%) of the membership interests in Seller. As of the Execution Date, the
Purchaser owns one hundred percent (100%) of the “Class A Membership Interests”
of Repowering Partnership II LLC (the “Company”) and the Seller owns one hundred
percent (100%) of the “Class B Membership Interests” of the Company (the “Class
B Membership Interests”).

 

2.       The Company owns one hundred percent (100%) of the membership interests
in Repowering Partnership Holdco LLC, a Delaware limited liability company
(“Repowering Holdco”).

 

3.       As of the Execution Date, (a) Repowering Holdco owns one hundred
percent (100%) of the “Class B Units” (as defined in the Elbow Creek MIPA) in
Elbow Creek Repowering Tax Equity Holdco LLC, a Delaware limited liability
company (“Elbow Creek Holdco”) and Tax Equity Investor will own 100% of the
“Class A Units” (as defined in the Elbow Creek MIPA) in Elbow Creek Holdco and
(b) Repowering Holdco owns one hundred percent (100%) of the “Class B Units” (as
defined in the Wildorado MIPA) in Wildorado Repowering Tax Equity Holdco LLC, a
Delaware limited liability company (“Wildorado Holdco”) and Tax Equity Investor
owns 100% of the “Class A Units” (as defined in the Wildorado MIPA) in Wildorado
Holdco.

 

4.       Elbow Creek Holdco owns one hundred percent (100%) of the membership
interests in Elbow Creek Wind Project, LLC, a Texas limited liability company (
“Elbow Creek Project Company”)

 

5.       Wildorado Holdco owns one hundred percent (100%) of the membership
interests in Wildorado Wind, LLC, a Texas limited liability company ( “Wildorado
Project Company” and together with Elbow Creek Project Company, Repowering
Holdco, Elbow Creek Holdco and Wildorado Holdco, the “Repowering Entities”).

 

6.       Elbow Creek Project Company owns an approximately 121.9 MW AC wind
energy project in Howard County, Texas (the “Elbow Creek Project”).

 

7.       Wildorado Project Company owns an approximately 161 MW AC wind energy
project in Oldham, Randall and Potter Counties, Texas (the “Wildorado Project”
and together with the Elbow Creek Project the “Projects”).

 



 

 

 

8.       On the Closing Date, Seller desires to sell and irrevocably and
unconditionally transfer to Purchaser, and Purchaser desires to purchase from
Seller, one hundred percent (100%) of the Class B Membership Interests in
exchange for the payment of the Purchase Price.

 

9.       In consideration of the mutual agreements, covenants, representations
and warranties set forth herein, and intending to be legally bound hereby, the
Parties agree as follows:

 

Article 1
DEFINITIONS AND PRINCIPLES OF INTERPRETATION

 

1.01.    Definitions. As used in this Agreement, the following defined terms
have the meanings indicated below:

 

“Acquisition Date” means [***].

 

“Action or Proceeding” means any action, suit, proceeding, arbitration or
investigation by or before any Governmental Authority.

 

“Affiliate” of a specified Person means any other Person that directly or
indirectly through one or more intermediaries Controls, is Controlled by or is
under common Control with the Person specified. For the purposes of this
Agreement, Clearway Renew LLC and its direct or indirect subsidiaries, including
Seller, the Company and the Repowering Entities shall not be considered
“Affiliates” of Clearway Energy, Inc. and its direct or indirect subsidiaries,
including the Purchaser.

 

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement dated as of the Closing Date by and between Seller and Purchaser, in
the form attached as Exhibit E.

 

“Business Day” means any day except Saturday, Sunday and any day that is a legal
holiday in New York City or a day on which banking institutions are authorized
or required by Law or other government action to close in New York City.

 

“Cap” has the meaning set forth in Section 6.04(c).

 

“Class B Membership Interest” has the meaning set forth in the recitals.

 

“Closing” has the meaning set forth in Section 4.01.

 

“Closing Date” means the date on which all of the conditions set forth in
Section 4.01 have been satisfied or waived and the sale of the Class B
Membership Interests to Purchaser has been consummated pursuant to this
Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

 

“Company” has the meaning set forth in the recitals.

 



 2 

 

 

“Company Contracts” means all material Contracts and amendments, modifications
and supplements thereto, to which the Company or the Repowering Entities is a
party or by which the Company, the Repowering Entities or any of their assets or
properties are bound.

 

“Consequential Damages” has the meaning set forth in Section 8.15.

 

“Constitutive Documents” means any certificates of formation, articles of
incorporation, and the bylaws, limited liability company agreements or
partnership agreements, as amended (if applicable).

 

“Contract” means any agreement, purchase order, commitment, evidence of
Indebtedness, mortgage, indenture, security agreement or other contract, entered
into by a Person or by which a Person or any of its assets are bound.

 

“Control” of a Person means the power, directly or indirectly, to direct or
cause the direction of the management or policies of such Person (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise).

 

“Deductible” has the meaning set forth in Section 6.04(a).

 

“Disclosure Schedules” means the schedules to the Seller’s and Purchaser’s
representations and warranties provided pursuant to Article 3.

 

“Elbow Creek Holdco” is defined in the recitals to this Agreement.

 

[***]

 

“Elbow Creek Project” is defined in the recitals to this Agreement.

 

“Elbow Creek Project Company” is defined in the recitals to this Agreement.

 

“Environmental Law” means any Law imposing liability, standards or obligations
of conduct concerning pollution or protection of human health and safety
(including the health and safety of workers under the U.S. Occupational Safety
and Health Act of 1970 (29 U.S.C. §§ 651 et seq.)), flora and fauna, any
Environmental Media, including (a) any Law relating to any actual or threatened
emission, discharge, release, manufacture, processing, distribution, use,
treatment, storage, disposal, transport, or handling of any hazardous waste (as
defined by 42 U.S.C. § 6903(5)), hazardous substance (as defined by 42 U.S.C.
§ 9601(14)), hazardous material (as defined by 49 U.S.C. § 5102(2)), toxic
pollutant (as listed pursuant to 33 U.S.C. § 1317), or pollutant or contaminant
(as pollutant or contaminant is defined in 42 U.S.C. § 9601(33)), any oil (as
defined by 33 U.S.C. § 2701(23)); and (b) the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980 (42 U.S.C. §§ 9601 et seq.)
(“CERCLA”), the Federal Water Pollution Control Act (33 U.S.C. §§ 1251 et seq.)
and the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) with any
amendments or reauthorization thereto or thereof, and any and all regulations
promulgated thereunder, and all analogous state and local counterparts or
equivalents.

 



 3 

 

 

“Execution Date” has the meaning set forth in the preamble to this Agreement.

 

“Financing Agreement” means that certain Financing Agreement, [***], by and
among the Company, the financial institutions from time to time party thereto as
lenders and as issuers of letter of credit, [***] as administrative agent for
the lenders, [***], as collateral agent for the secured parties described
therein, and the other agents and Persons from time to time party thereto.

 

“GAAP” means generally accepted accounting principles in the United States,
consistently applied throughout the relevant periods.

 

“Governmental Approval” means any consent or approval required by any
Governmental Authority.

 

“Governmental Authority” means any foreign, domestic, federal, territorial,
state or local governmental authority, court, commission, board, bureau, agency
or instrumentality, or any regulatory, administrative or other department,
agency, or any political or other subdivision, department or branch of any of
the foregoing, any Taxing Authority and any electric reliability organization,
regional transmission organization or independent system operator or any
successor thereto.

 

“Indebtedness” means all obligations of a Person (a) for borrowed money, (b)
evidenced by notes, bonds, debentures or similar instruments, (c) for the
deferred purchase price of goods or services (other than trade payables or
accruals incurred in the ordinary course of business and not past due), (d)
under capital leases, (e) secured by a Lien on the assets of such Person,
whether or not such obligation has been assumed by such Person, (f) with respect
to reimbursement obligations for letters of credit and other similar instruments
(whether or not drawn), (g) in the nature of guaranties of the obligations
described in clauses (a) through (f) above of any other Person or as to which
such Person has an obligation substantially the economic equivalent of a
guaranty, or (h) in respect of any other amount properly characterized as
indebtedness in accordance with GAAP.

 

“Indemnified Party” means any Person claiming indemnification under any
provision of Article 6.

 

“Indemnifying Party” means any Person against whom a claim for indemnification
is being asserted under any provision of Article  6.

 

“Knowledge” means the actual knowledge of [***], after reasonable inquiry of
their direct reports.

 

“Law” means any applicable constitution, statute, law, ordinance, regulation,
rate, ruling, order, judgment, legally binding guideline, restriction,
requirement, writ, injunction or decree that has been enacted, issued or
promulgated by any Governmental Authority.

 

“Liabilities” means any liability, Indebtedness, obligation, commitment, or
expense, in each case, requiring either (i) the payment of a monetary amount, or
(ii) any type or fulfillment of an obligation, and in each case whether accrued,
absolute, contingent, asserted, matured, unmatured, secured or unsecured.

 



 4 

 

 

“Lien” means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind (including, without limitation, any conditional sale or
other title retention agreement, any lease in the nature thereof, and any
agreement to give any lien or security interest).

 

“LLCA” means the Limited Liability Company Agreement of the Company, dated as of
[***], by and between Purchaser and Seller (as assignee of Clearway Renew LLC).

 

“Losses” means any and all claims, damages, losses, Liabilities, costs, fines,
penalties assessed by any Governmental Authority and expenses (including
settlement costs and any reasonable legal, accounting or other expenses for
investigating or defending any actions or threatened actions), and excluding any
consequential, incidental, indirect, special, exemplary or punitive damages.

 

“Material Adverse Effect” means any fact, event, circumstance, condition, change
or effect that has, or would reasonably be expected to have, individually or in
the aggregate, a materially adverse effect on the assets, properties,
liabilities, financial condition or results of operations of the Projects, the
Company or the Repowering Entities, individually or taken as a whole; provided,
however, that none of the following shall be or will be deemed to constitute and
shall not be taken into account in determining the occurrence of a Material
Adverse Effect: any fact, event, circumstance, condition, change or effect
resulting from (a) any economic change generally affecting the international,
national or regional (i) electric generating industry or (ii) wholesale markets
for electric power; (b) any economic change in markets for commodities or
supplies, including electric power, as applicable, used in connection with the
Company or the Repowering Entities; (c) any change in general regulatory or
political conditions, including any engagements of hostilities, acts of war or
terrorist activities, natural disasters or weather-related events or changes
imposed by a Governmental Authority associated with additional security; (d) any
change in any Laws (including Environmental Laws), industry standards generally
affecting the industry or markets in which the Company or the Repowering
Entities operate or GAAP; (e) any change in the financial condition of the
Company or the Repowering Entities caused by the transactions contemplated by
this Agreement and the proposed purchase by the Purchaser; (f) any change in the
financial, banking, or securities markets (including any suspension of trading
in, or limitation on prices for, securities on the New York Stock Exchange,
American Stock Exchange or Nasdaq Stock Market) or any change in the general
national or regional economic or financial conditions; (g) any actions to be
taken pursuant to or in accordance with this Agreement; or (h) the announcement
or pendency of the transactions contemplated hereby, including any labor union
activities or disputes; provided, however, that any fact, event, circumstance,
condition, change or effect resulting from clauses (a) through (f) shall
nonetheless be taken into consideration in determining whether a Material
Adverse Effect has occurred to the extent such changes, events, effects or
occurrences have a materially disproportionate impact on the Company or the
Repowering Entities, taken as whole, as compared to similarly situated
businesses in the same industry and in the same geographical area.

 



 5 

 

 

“MW” means megawatt (alternating current).

 

“Order” means any writ, judgment, injunction, ruling, decision, order or similar
direction of any Governmental Authority, whether preliminary or final.

 

“Party” has the meaning set forth in the preamble.

 

“Permit” means all licenses, permits, consents, authorizations, approvals,
ratifications, certifications, registrations, exemptions, variances, exceptions
and similar consents granted or issued by any Governmental Authority.

 

“Permitted Equity Encumbrance” means (a) those restrictions on transfer imposed
by applicable securities laws, (b) restrictions imposed on transfers set forth
in the Constitutive Documents of the Company, Elbow Creek Project Company or
Wildorado Project Company, and (c) Liens created pursuant to the “Financing
Documents” (as defined in the Financing Agreement).

 

“Permitted Lien” means any (a) mechanic’s, laborer’s, workmen’s, repairmen’s and
carrier’s Liens, including all statutory Liens (i) relating to obligations as to
which there is no existing default on the part of the Company or the Repowering
Entities or (ii) that Seller is contesting in good faith through appropriate
proceedings and set forth on Schedule 1.01(b) of the Disclosure Schedules and as
to which adequate reserves in accordance with GAAP have been taken on the books
of the Company or the Repowering Entities, as applicable; (b) Liens for Taxes,
assessments and other governmental charges not yet due and payable or, if due,
(i) not delinquent or (ii) being contested in good faith through appropriate
proceedings and set forth on Schedule 1.01(b) of the Disclosure Schedules and as
to which adequate reserves in accordance with GAAP have been taken on the books
of the Company or the Repowering Entities; (c) good faith deposits in connection
with bids, tenders, leases, contracts or other agreements, including rent
security deposits; (d) pledges or deposits to secure public or statutory
obligations or appeal bonds; (e) in the case of personal property owned or held
by the Company or the Repowering Entities, covenants and other restrictions in
the Company Contracts; and (f) any other Liens set forth on Schedule 1.01(b) of
the Disclosure Schedules.

 

“Person” means any natural person, corporation, limited liability company,
general partnership, limited partnership, proprietorship, other business,
entity, organization, trust, union, association or Governmental Authority.

 

“Projects” has the meaning set forth in the recitals to this Agreement.

 

“Purchaser Indemnified Parties” means Purchaser, its successors and permitted
assigns, and each of their Representatives.

 

“Purchaser” has the meaning set forth in the preamble.

 

“Repowering Entities” is defined in the recitals to this Agreement.

 

“Repowering Holdco” is defined in the recitals to this Agreement.

 



 6 

 

 

“Representatives” means with respect to any Person, the officers, directors,
employees, counsel, accountants, financing advisors, consultants and agents of
such Person.

 

“Seller Indemnified Parties” means Seller, its successors and permitted assigns,
and each of their Representatives.

 

“Seller” has the meaning set forth in the preamble.

 

“Seller Approvals” has the meaning set forth in Section 3.01(e).

 

“Seller Consents” has the meaning set forth in Section 3.01(c).

 

“Seller Parent” means Clearway Energy Group LLC, a Delaware limited liability
company.

 

[***]

 

[***]

 

“Tax” or “Taxes” means all taxes, charges, fees, levies, penalties or other
assessments imposed by any federal, state or local or foreign taxing authority,
including, but not limited to, income, excise, ad valorem, real or personal
property, sales, transfer, franchise, payroll, withholding, social security,
gross receipts, license, stamp, occupation, employment or other taxes, including
any interest, penalties or additions attributable thereto.

 

[***]

 

“Tax Equity Investor” means [***], a Delaware limited liability company.

 

“Tax Return” means any report, form, return, statement or other information
(including any amendments) required to be supplied to or filed with a
Governmental Authority by a Person with respect to Taxes, including, but not
limited to, information returns, any amendments thereof or schedule or
attachment thereto and any documents with respect to or accompanying requests
for the extension of time in which to file any such report, form, return,
statement or other information.

 

“Transfer Tax” means any and all sales, use, transfer, real property transfer,
recording, documentary, stamp, registration, stock transfer and other similar
Taxes (including any penalties and interest or additions thereto) incurred in
connection with the transactions contemplated by this Agreement (including
recording and escrow fees and any real property or leasehold interest transfer
or gains or any similar Tax).

 



“Wildorado Holdco” has the meaning set forth in the recitals to this Agreement.

 

[***]

 

“Wildorado Project” has the meaning set forth in the recitals to this Agreement.

 



 7 

 



 

“Wildorado Project Company” has the meaning set forth in the recitals to this
Agreement.

 

1.02.        Rules of Interpretation.

 

(a)           Construction. As used herein, the singular shall include the
plural, the masculine gender shall include the feminine and neuter and the
neuter gender shall include the masculine and feminine unless the context
otherwise indicates.

 

(b)           References. References to Articles and Sections are intended to
refer to Articles and Sections of this Agreement, and all references to Annexes,
Exhibits and Schedules are intended to refer to Annexes, Exhibits and Schedules
attached to this Agreement, each of which is made a part of this Agreement for
all purposes. The terms “include,” “includes” and “including” mean “including,
without limitation.” Any date specified for action that is not a Business Day
shall mean the first Business Day after such date. Any reference to a Person
shall be deemed to include such Person’s successors and permitted assigns. Any
reference to any document or documents shall be deemed to refer to such document
or documents as amended, modified, supplemented or replaced from time to time in
accordance with the terms of this Agreement. References to laws refer to such
laws as they may be amended from time to time, and references to particular
provisions of a Law include any corresponding provisions of any succeeding Law.
The words “herein,” “hereof” and “hereunder” and words of similar import shall
refer to this Agreement as a whole and not to any particular section or
subsection of this Agreement. References to money refer to legal currency of the
United States of America.

 

(c)           Accounting Terms. As used in this Agreement and in any certificate
or other documents made or delivered pursuant hereto, accounting terms not
defined in this Agreement or in any such certificate or other document, and
accounting terms partly defined in this Agreement or in any such certificate or
other document to the extent not defined, will have the respective meanings
given to them under GAAP. To the extent that the definitions of accounting terms
in this Agreement or in any such certificate or other document are inconsistent
with the meanings of such terms under GAAP, the definitions contained in this
Agreement or in any such certificate or other document will control.

 

Article 2
Sale of MEMBERSHIP INTERESTS

 

2.01.        Purchase and Sale. On the basis of the representations, warranties
and agreements contained herein and subject to the terms and conditions set
forth in this Agreement, at the Closing, Seller shall sell, convey, transfer,
assign, and deliver to Purchaser, and Purchaser shall purchase and accept from
Seller, all of Seller’s right, title and interest in and to the Class B
Membership Interests free and clear of all Liens (other than (i) Permitted
Equity Encumbrances and (ii) Permitted Liens).

 

2.02.        Purchase Price.

 

(a)           In consideration of the purchase and sale of the Class B
Membership Interests described in Section 2.01, Purchaser shall pay or cause to
be paid to Seller an amount (the “Purchase Price”) equal to Seventy Million
Dollars ($70,000,000).

 



 8 

 

 

(b)           The Purchase Price shall be due and payable and shall be paid upon
the Closing Date by wire transfer of immediately available funds, without any
deduction, setoff, counterclaim or withholding except as set forth in Section
6.06, and applied in accordance with a funds flow memorandum agreed to between
the Purchaser and the Seller.

 

2.03.        Transfer Taxes. [***].

 

2.04.        Tax Reporting of Transaction. For federal income tax purposes, the
Parties shall report the transactions contemplated herein as follows:

 

(a)           On the Execution Date the Company is treated as a partnership for
U.S. federal income tax purposes.

 

(b)           On the Execution Date, consistent with Revenue Ruling 99-6
(Situation 1), (i) with respect to Seller, as a sale of partnership interests,
and (ii) with respect to Purchaser, as a purchase of all the assets, and
assumption of all the liabilities, of the Company.

 

Article 3
REPRESENTATIONS AND WARRANTIES

 

3.01.        Representations and Warranties with respect to the Seller. The
Seller hereby represents and warrants to the Purchaser, as of the Execution Date
and the Closing Date, as follows; provided that any representation and warranty
set forth in this Section 3.01 and expressly stated to be made only as of a
specified date shall be made solely as of such date:

 

(a)           Existence. Seller is a limited liability company duly formed,
validly existing and in good standing under the Laws of the State of Delaware.
Seller has full power and authority to execute and deliver this Agreement and
any other agreements to be executed and delivered by Seller hereunder, and to
perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby, including to sell to Purchaser the
Class B Membership Interests.

 

(b)           Authority. All actions or proceedings necessary to authorize the
execution and delivery by Seller of this Agreement and the performance by Seller
of its obligations hereunder have been duly and validly taken. This Agreement
has been duly and validly executed and delivered by Seller and constitutes the
legal, valid and binding obligations of Seller enforceable against Seller in
accordance with its terms, except as the same may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, arrangement, moratorium or
other similar Laws relating to or affecting the rights of creditors generally,
or by general equitable principles.

 

(c)           No Consent. Except as set forth on Schedule 3.01(c) of the
Disclosure Schedules (the “Seller Consents”), and except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, or would not reasonably be expected to adversely affect the
ability of Seller to consummate the transactions contemplated by this Agreement
or to perform its obligations hereunder, the execution, delivery and performance
by Seller of this Agreement does not require Seller to obtain any consent,
approval or action of or give any notice to any Person as a result or under any
terms, conditions or provisions of any Contract or Permit by which it is bound.

 



 9 

 

 

(d)           No Conflicts. The execution, delivery and performance of this
Agreement by Seller does not and will not (i) conflict with, result in a breach
of, or constitute a default under, the Constitutive Documents of the Seller or
any material Contract to which Seller is a party; (ii) result in the creation of
any Lien upon any of the Class B Membership Interests; (iii) accelerate or
modify, or give any party the right to accelerate or modify, the time within
which, or the terms under which, any duties or obligations are to be performed
by Seller or any rights or benefits are to be received by any Person, under any
Contract to which Seller is a party; or (iv) violate in any material respect any
Law.

 

(e)           Regulatory Matters. Except as set forth on Schedule 3.01(e) of the
Disclosure Schedules (“Seller Approvals”), no Governmental Approval on the part
of Seller is required in connection with the execution, delivery and performance
of this Agreement or the consummation of the transactions contemplated hereby.

 

(f)            Legal Proceedings. Except as set forth in Schedule 3.01(f) of the
Disclosure Schedules, there are no Actions or Proceedings pending or, to the
Knowledge of Seller, threatened, as of the date of this Agreement against Seller
that (a) affect Seller or any of its assets or properties or (b) would
reasonably be expected to result in the issuance of an Order restraining,
enjoining or otherwise prohibiting or making illegal the consummation of any of
the transactions contemplated by this Agreement. Seller is not subject to any
Order which materially restricts the operation of its business or which would
reasonably be expected to have a Material Adverse Effect.

 

(g)           Brokers. Except as set forth on Schedule 3.01(g) of the Disclosure
Schedules, no Person has any claim against the Seller for a finder’s fee,
brokerage commission or similar payment directly or indirectly in connection
with the transactions contemplated by this Agreement.

 

(h)           Compliance with Laws. Seller is not in material violation of any
material Law or Order applicable to Seller or by which any of the Class B
Membership Interests are bound or subject. Seller has not received any notice
from any Governmental Authority of any material violation of any such Law since
the Acquisition Date.

 

(i)             Tax Status. Since the Acquisition Date Seller is not, and its
owner for U.S. federal income tax purposes is not a “foreign person” within the
meaning of Section 1445(b)(2) of the Code.

 

(j)             Disclosures. To the Knowledge of Seller, no representation or
warranty by Seller contained in this Agreement, and no statement contained in
the Disclosure Schedules or any other document, certificate or other instrument
delivered to or to be delivered by or on behalf of Seller contains, or will
contain any untrue statement of a material fact or omits or will omit to state
any material fact necessary, in light of the circumstances under which it was or
will be made, in order to make the statements herein or therein not misleading
when taken as a whole.

 

(k)           Valid Interests.

 



 10 

 

 

(i)        Seller owns directly of record and beneficially, free and clear of
all Liens, other than Permitted Equity Encumbrances, one hundred percent (100%)
of the Class B Membership Interests of the Company on the Execution Date and on
the Closing Date immediately prior to the consummation of the sale to Purchaser
contemplated by this Agreement.

 

(ii)        Other than this Agreement and the LLCA, there are no outstanding
options, warrants, calls, puts, convertible securities, or other contracts of
any nature obligating or permitting the Seller or the Company to issue, deliver,
acquire or sell membership interests or other securities in the Company.

 

(l)             [Reserved].

 

(m)           [***].

 

(n)           No Other Warranties. EXCEPT FOR THE WARRANTIES SET FORTH HEREIN,
THE CLASS B MEMBERSHIP INTERESTS ARE BEING SOLD HEREUNDER ON AN “AS IS,” “WHERE
IS” BASIS. THE WARRANTIES SET FORTH HEREIN ARE EXCLUSIVE AND ARE IN LIEU OF ALL
OTHER WARRANTIES, WHETHER STATUTORY, WRITTEN OR ORAL, EXPRESS OR IMPLIED; SELLER
PROVIDES NO OTHER WARRANTIES WITH RESPECT TO THE CLASS B MEMBERSHIP INTERESTS,
THE COMPANY, THE PROJECT COMPANIES, THE PROJECTS, THE REPOWERING ENTITIES, THE
ASSETS OF THE COMPANY, THE ASSETS OF THE PROJECT COMPANIES, OR THE ASSETS OF THE
REPOWERING ENTITIES, INCLUDING WITHOUT LIMITATION, IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, AND WARRANTIES ARISING
FROM COURSE OF DEALING OR USAGE OF TRADE, ALL OF WHICH ARE EXPRESSLY DISCLAIMED.
EXCEPT AS EXPRESSLY SET FORTH IN SECTION 3.01, SELLER MAKES NO REPRESENTATION OR
WARRANTY TO PURCHASER WITH RESPECT TO ANY FINANCIAL PROJECTIONS, FORECASTS OR
FORWARD LOOKING STATEMENTS OF ANY KIND OR NATURE WHATSOEVER RELATING TO THE
COMPANY, THE PROJECT COMPANIES, THE PROJECTS, THE REPOWERING ENTITIES, THE
ASSETS OF THE COMPANY, THE ASSETS OF THE PROJECT COMPANIES, THE ASSETS OF THE
REPOWERING ENTITIES OR THE CLASS B MEMBERSHIP INTERESTS.

 

3.02.        Representations and Warranties with Respect to the Purchaser. The
Purchaser hereby represents to the Seller as of the Execution Date and the
Closing Date, as follows; provided that any representation and warranty set
forth in this Section 3.02 and expressly stated to be made only as of a
specified date shall be made solely as of such date:

 

(a)           Existence. Purchaser is a limited liability company duly formed,
validly existing and in good standing under the Laws of the State of Delaware.
Purchaser has full power and authority to execute and deliver this Agreement and
each other agreement required to be executed by it pursuant to the terms hereof,
to perform its obligations hereunder and thereunder and to consummate the
transactions contemplated hereby and thereby and to own or lease its assets and
properties and to carry on its business as currently conducted.

 



 11 

 

 

(b)           Authority. All actions or proceedings necessary to authorize the
execution and delivery by Purchaser of this Agreement, and the performance by
Purchaser of its obligations hereunder, have been duly and validly taken. This
Agreement has been duly and validly executed and delivered by Purchaser and
constitutes legal, valid and binding obligation of Purchaser enforceable against
Purchaser in accordance with its terms, except as the same may be limited by
bankruptcy, insolvency, reorganization, fraudulent conveyance, arrangement,
moratorium or other similar Laws relating to or affecting the rights of
creditors generally, or by general equitable principles.

 

(c)           No Consent. Except as disclosed on Schedule 3.02(c) of the
Disclosure Schedules, and except as would not, individually or in the aggregate,
reasonably be expected to cause a Material Adverse Effect, or would not
reasonably be expected to adversely affect the ability of Purchaser to
consummate the transactions contemplated by this Agreement or to perform its
obligations hereunder, the execution, delivery and performance by Purchaser of
this Agreement does not require Purchaser to obtain any consent, approval or
action of or give any notice to any Person as a result or under any terms,
conditions or provisions of any Contract by which it is bound.

 

(d)           No Conflicts. The execution, delivery and performance of this
Agreement by Purchaser does not and will not (a) conflict with, result in a
breach of, or constitute a default under, Purchaser’s Constitutive Documents, or
any material Contract to which Purchaser is a party, (b) result in the creation
of any Lien upon any of the assets or properties of Purchaser or (c) accelerate
or modify, or give any party the right to accelerate or modify, the time within
which, or the terms under which, any duties or obligations are to be performed
by Purchaser, or any rights or benefits are to be received by any Person, under
any material Contract to which Purchaser is a party.

 

(e)           Permits and Filings. Except as disclosed on Schedule 3.02(e) of
the Disclosure Schedules, no Permit on the part of Purchaser is required in
connection with the execution, delivery and performance of this Agreement, the
consummation of the transactions contemplated hereby or thereby or any borrowing
or other action by Purchaser or any of its Affiliates in connection with
obtaining or maintaining sufficient financing to pay the Purchase Price.

 

(f)            Legal Proceedings. There are no Actions or Proceedings pending
or, to the knowledge of Purchaser, threatened as of the date of this Agreement
against Purchaser that affects Purchaser or any of its assets or properties
which would reasonably be expected to result in the issuance of an Order
restraining, enjoining or otherwise prohibiting or making illegal the
consummation of any of the transactions contemplated by this Agreement.

 

(g)           Purchase for Investment. Purchaser (a) is acquiring the Class B
Membership Interests for its own account and not with a view to distribution,
(b) is an “accredited investor” as such term is defined in Rule 501(a) under the
Securities Act of 1933, (c) has sufficient knowledge and experience in financial
and business matters so as to be able to evaluate the merits and risk of an
investment in the Class B Membership Interests and is able financially to bear
the risks thereof, and (d) understands that the Class B Membership Interests
will, upon purchase, be characterized as “restricted securities” under state and
federal securities laws and that under such laws and applicable regulations the
Class B Membership Interests may be resold without registration under such laws
only in certain limited circumstances. Purchaser agrees that it will not sell,
convey, transfer or dispose of the Class B Membership Interests, unless such
transaction is made pursuant to an effective registration statement under
applicable federal and state securities laws or an exemption from registration
requirements of such securities laws.

 



 12 

 

 

(h)           Brokers. Except as set forth on Schedule 3.02(h) of the Disclosure
Schedules, no Person has any claim against Purchaser for a finder’s fee,
brokerage commission or similar payment directly or indirectly in connection
with the transactions contemplated by this Agreement.

 

(i)             Government Approvals. Except as set forth on Schedule 3.02(i) of
the Disclosure Schedules or which have already been obtained, no Governmental
Approval on the part of Purchaser is required in connection with the execution,
delivery and performance of this Agreement or the consummation of the
transactions contemplated hereby.

 

(j)             Compliance with Laws. Purchaser is not in material violation of
any Law except where any such material violation would not in the aggregate
reasonably be expected to have a Material Adverse Effect or a material adverse
effect on Purchaser’s ability to satisfy its obligations under this Agreement.

 

(k)           Due Diligence. Purchaser, or its Representatives, have had the
opportunity to conduct all such due diligence investigations as they deemed
necessary or advisable in connection with entering into this Agreement and the
related documents and the transactions contemplated hereby and thereby.
PURCHASER HAS RELIED SOLELY ON ITS INDEPENDENT INVESTIGATION AND THE
REPRESENTATIONS AND WARRANTIES MADE BY SELLER IN SECTION 3.01 IN MAKING ITS
DECISION TO PAY THE PURCHASE PRICE AND HAS NOT RELIED ON ANY OTHER STATEMENTS OR
ADVICE FROM SELLER OR ITS REPRESENTATIVES.

 

Article 4
CONDITIONS PRECEDENT

 

4.01.        Closing Date Conditions Precedent. The obligations of the Parties
to consummate the sale of the Class B Membership Interests to Purchaser as
contemplated by this Agreement (the “Closing”) are subject to the satisfaction
or waiver by the applicable Party of each of the following conditions:

 

(a)           Delivery and Execution of Documents. Each of the Parties shall
have received a fully executed, complete, and correct copy of the Assignment and
Assumption Agreement.

 

(b)           Approvals/Consents. All consents of Purchaser specified on
Schedule 3.02(c) and all approvals of Purchaser specified in Schedule 3.02(i)
shall have been obtained by the Purchaser, and all Seller Approvals and Seller
Consents shall have been obtained by the Seller and shall in each case be in
full force and effect.

 



 13 

 

 

(c)           Litigation. No Order shall have been entered which restrains,
enjoins or otherwise prohibits or makes illegal the consummation of any of the
transactions contemplated by this Agreement and no Action or Proceeding shall
have been instituted before any Governmental Authority of competent jurisdiction
seeking to restrain, enjoin or otherwise prohibit or make illegal the
consummation of any of the transactions contemplated by this Agreement.

 

(d)           Payment of Purchase Price. Purchaser shall pay or shall cause to
be paid the Purchase Price in immediately available funds applied in accordance
with a funds flow memorandum agreed to between the Purchaser and the Seller.

 

(e)           Seller Representations and Warranties. The representations and
warranties made by the Seller in this Agreement shall be true and correct in all
material respects as of the Closing Date (except for any of such representations
and warranties that are qualified by materiality, including by reference to
Material Adverse Effect, which shall be true and correct in all respects) as
though such representations and warranties were made on and as of the Closing
Date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case as of such earlier date.

 

(f)            Purchaser Representations and Warranties. The representations and
warranties made by the Purchaser in this Agreement shall be true and correct in
all material respects as of the Closing Date (except for any of such
representations and warranties that are qualified by materiality which shall be
true and correct in all respects) as though such representations and warranties
were made on and as of the Closing Date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case as of such earlier date.

 

(g)           FIRPTA Certificate. The Seller shall have delivered to the
Purchaser a certificate in form and substance reasonably satisfactory to the
Purchaser, certifying that the transactions contemplated by this Agreement are
exempt from withholding under Code Section 1445.

 

(h)           Certificates; Other Ancillary Documents. The Seller shall have
delivered to the Purchaser (i) a certificate, dated the Closing Date and
executed by an authorized officer or board member of the Seller substantially in
the form and to the effect of Exhibit A, and (ii) a certificate, dated the
Closing Date and executed by the Secretary of the Seller substantially in the
form and to the effect of Exhibit B. The Purchaser shall have delivered to the
Seller (x) a certificate, dated the Closing Date and executed by an authorized
officer or board member of the Purchaser substantially in the form and to the
effect of Exhibit C, and (y) a certificate, dated the Closing Date and executed
by the Secretary of the Purchaser substantially in the form and to the effect of
Exhibit D.

 

(i)             Delivery of Certificated Interests. The Seller shall have
delivered to the Purchaser certificates representing the Class B Membership
Interests, duly endorsed for transfer to Purchaser or accompanied by one or more
membership interest powers duly endorsed for transfer to Purchaser.

 



 14 

 

 

(j)             [***] Acquisition. The closing of the [***] Acquisition shall
have occurred.

 

(k)           [***].

 

Article 5
Certain Covenants

 

5.01.        Regulatory and Other Permits. Seller shall, as promptly as
practicable, use commercially reasonable efforts to make all filings with all
Governmental Authorities and other Persons required by Seller or its Affiliates
to consummate the transactions contemplated hereby and shall use commercially
reasonable efforts to obtain as promptly as practicable all Permits and all
consents, approvals or actions of all Governmental Authorities and other Persons
necessary to consummate the transactions contemplated hereby, including the
Seller Approvals and Seller Consents. Seller shall promptly provide Purchaser
with a copy of any filing, order or other document delivered to or received from
any Governmental Authority or other Person relating to the obtaining of any such
Permits, consents, approvals, or actions of Governmental Authorities and other
Persons. Seller shall provide a status report to Purchaser upon the reasonable
request of Purchaser. Purchaser shall use commercially reasonable efforts not to
cause its Representatives, or the Company, the Repowering Entities or other
Affiliates of Purchaser or any of their respective Representatives, to take any
action which would reasonably be expected to materially and adversely affect the
likelihood of any approval or consent required to consummate the transactions
contemplated hereby. Seller shall bear its own costs and legal fees contemplated
by this Section 5.01.

 

5.02.        Fulfillment of Conditions. Each Party shall take all commercially
reasonable steps necessary or desirable, and proceed diligently and in good
faith to satisfy each other condition to the obligations of the other Party
contained in this Agreement.

 

5.03.        Further Assurances. From the Execution Date and continuing until
the earlier of the termination of this Agreement or the Closing Date, each Party
shall use its commercially reasonable efforts to execute and deliver, or cause
to be executed and delivered, all such documents and instruments and shall take,
or cause to be taken, all such further or other actions as may be necessary to
consummate the transactions contemplated by this Agreement, including such
actions at its expense as are necessary in connection with obtaining any
third-party consents and all Governmental Approvals required to be obtained by
Seller. From the Execution Date and continuing until the earlier of the
termination of this Agreement or the Closing Date, each Party shall cooperate
with the other Party and provide any information regarding such Party necessary
to assist the other Party in making any filings or applications required to be
made with any Governmental Authority. Notwithstanding anything to the contrary
contained in this Section 5.03, if the Parties are in an adversarial
relationship in litigation or arbitration, the furnishing of any documents or
information in accordance herewith shall be solely subject to applicable rules
relating to discovery and the remainder of this Section 5.03 shall not apply.

 

5.04.        Notice of Transfer. The Parties hereby agree to waive all
requirements set forth in Section 9.3 of the LLCA with respect to the transfer
of the Class B Membership Interests.

 



 15 

 

 

5.05.        [***].

 

Article 6
Indemnification

 

6.01.        Indemnification by Seller. Seller hereby indemnifies and holds
harmless the Purchaser Indemnified Parties in respect of, and holds each of them
harmless from and against, any and all Losses suffered, incurred or sustained by
any of them or to which any of them become subject, resulting from, arising out
of or related to any breach of any representation, warranty, covenant, agreement
or obligation made by Seller in this Agreement or any certificate delivered by
Seller pursuant to this Agreement, provided, however, that the foregoing
indemnity shall not apply to Losses caused by the gross negligence or willful
misconduct of Purchaser Indemnified Parties or their agents, officers, employees
or contractors.

 

6.02.        Indemnification by Purchaser. Purchaser hereby indemnifies and
holds harmless the Seller Indemnified Parties in respect of, and holds each of
them harmless from and against, any and all Losses suffered, incurred or
sustained by any of them or to which any of them become subject, resulting from,
arising out of or relating to any breach by Purchaser of any representation,
warranty, covenant, agreement or obligation made by Purchaser in this Agreement
or any certificate delivered by Purchaser pursuant to this Agreement, provided,
however, that the foregoing indemnity shall not apply to Losses to the extent
caused by the gross negligence or willful misconduct of Seller Indemnified
Parties or their agents, officers, employees or contractors.

 

6.03.        Survival of Representations, Warranties, Covenants and Agreements.
The representations, warranties, covenants, agreements and obligations of Seller
and Purchaser contained in this Agreement are material, were relied on by such
Parties, and will survive the Closing Date as provided in this Section 6.03. No
claim under this Agreement (except as provided below) may be made unless such
Party shall have delivered, with respect to any claim under Section 6.01, a
written notice of claim prior to the date [***].

 

6.04.        Limitations on Claims.

 

(a)           An Indemnifying Party shall have no obligation to indemnify an
Indemnified Party until the aggregate amount of all Losses incurred that are
subject to indemnification by such Indemnifying Party pursuant to this Article 6
equal or exceed [***] of the Purchase Price (the “Deductible”) in which event
the Indemnifying Party shall be liable for Losses only to the extent they are in
excess of the Deductible; provided that, the Deductible shall not apply to
Losses resulting from, arising out of or relating to [***].

 

(b)           Neither Party shall have any obligation to indemnify the other
Indemnified Party in connection with any single item or group of related items
that result in Losses that are subject to indemnification in the aggregate of
less than [***].

 

(c)           The aggregate liability of the Seller Indemnifying Parties and the
Purchaser Indemnifying Parties under this Article 6 resulting from any claims
under any breaches of representations or warranties herein and in any
certificates delivered pursuant hereto, shall be limited to an amount equal to
[***] of the Purchase Price (the “Cap”); provided that, the Cap shall not apply
to Losses resulting from, arising out of or relating to [***].

 



 16 

 

 

(d)           The amount of any claim pursuant to this Article 6 will be reduced
by the amount of any insurance proceeds actually recovered (less the cost to
collect the proceeds of such insurance and the amount, if any, of any
retroactive or other premium adjustments reasonably attributable thereto) and
the amount of any Tax benefit (which for this purpose means any reduction in
cash Taxes payable that would otherwise be due or the receipt of a refund of
Taxes by the Indemnified Parties (or, in the case of an Indemnified Party that
is either a disregarded entity, partnership or other pass-through entity for
U.S. federal income tax purposes, the ultimate taxpayer(s) with respect to such
entity), in each case only with respect to the taxable year in which the Loss
was incurred or paid) to the Indemnified Party in respect of such claim or the
facts or events giving rise to such indemnity obligation. If the Indemnified
Party realizes such Tax benefit after the date on which an indemnity payment has
been made to the Indemnified Party, the Indemnified Party shall promptly make
payment to the Indemnifying Party in an amount equal to such Tax benefit;
provided, that such payment shall not exceed the amount of the indemnity
payment.

 

6.05.        Procedure for Indemnification of Third Party Claims.

 

(a)           Notice. Whenever any claim by a third party shall arise for
indemnification under this Article 6, the Indemnified Party shall promptly
notify the Indemnifying Party of the claim and, when known, the facts
constituting the basis for such claim and, if known, the notice shall specify
the amount or an estimate of the amount of the liability arising therefrom. The
Indemnified Party shall provide to the Indemnifying Party copies of all material
notices and documents (including court papers) received or transmitted by the
Indemnified Party relating to such claim. The failure or delay of the
Indemnified Party to deliver prompt written notice of a claim shall not affect
the indemnity obligations of the Indemnifying Party hereunder, except to the
extent the Indemnifying Party was actually disadvantaged by such failure or
delay in delivery of notice of such claim.

 

(b)           Settlement of Losses. If the Indemnified Party has assumed the
defense of any claim by a third party which may give rise to indemnity hereunder
pursuant to Section 6.06(c), the Indemnified Party shall not settle, consent to
the entry of a judgment of or compromise such claim without the prior written
consent (which consent shall not be unreasonably withheld or delayed) of the
Indemnifying Party.

 

6.06.        Rights of the Indemnifying Party in the Defense of Third Party
Claims.

 

(a)           Right to Assume the Defense. In connection with any claim by a
third party which may give rise to indemnity hereunder, the Indemnifying Party
shall have thirty (30) days after the date the Indemnifying Party is notified of
such claim by the Indemnified Party to assume the defense of any such claim,
which defense shall be prosecuted by the Indemnifying Party to a final
conclusion or settlement in accordance with the terms hereof.

 



 17 

 

 

(b)           Procedure. If the Indemnifying Party assumes the defense of any
such claim, the Indemnifying Party shall (i) select counsel reasonably
acceptable to the Indemnified Party to conduct the defense of such claim and
(ii) take all steps necessary in the defense or settlement thereof, at its sole
cost and expense. The Indemnified Party shall be entitled to participate in (but
not control) the defense of any such claim, with its own counsel and at its sole
cost and expense; provided that, if the claim includes allegations for which the
Indemnifying Party both would and would not be obligated to indemnify the
Indemnified Party, the Indemnifying Party and the Indemnified Party shall in
that case jointly assume the defense thereof. The Indemnified Party and the
Indemnifying Party shall fully cooperate with each other and their respective
counsel in the defense or settlement of such claim. The Party in charge of the
defense shall keep the other Party appraised at all times as to the status of
the defense or any settlement negotiations with respect thereto.

 

(c)           Settlement of Losses. The Indemnifying Party shall not consent to
a settlement of or the entry of any judgment arising from, any such claim or
legal proceeding, without the prior written consent of the Indemnified Party
(which consent shall not be unreasonably withheld or delayed).

 

(d)           Decline to Assume the Defense. The Indemnified Party may defend
against any such claim, at the sole cost and expense of the Indemnifying Party,
in such manner as it may deem reasonably appropriate, including settling such
claim in accordance with the terms hereof if (i) the Indemnifying Party does not
assume the defense of any such claim resulting therefrom within thirty (30) days
after the date the Indemnifying Party is notified of such claim by the
Indemnified Party or (ii) the Indemnified Party reasonably concludes that the
Indemnifying Party is (a) not diligently defending the Indemnified Person, (b)
not contesting such claim in good faith through appropriate proceedings or (c)
has not taken such action (including the posting of a bond, deposit or other
security) as may be necessary to prevent any action to foreclose a Lien against
or attachment of any asset or property of the Indemnified Party for payment of
such claim; provided that in the case of this clause (ii), the Indemnified Party
will provide written notice to the Indemnifying Party of Indemnified Party’s
conclusion, and Indemnifying Party shall have failed to take the applicable
actions within thirty (30) days of such written notice.

 

6.07.        Direct Claims. In the event that any Indemnified Party has a claim
against any Indemnifying Party which may give rise to indemnity hereunder that
does not involve a claim brought by a third party, the Indemnified Party shall
promptly notify the Indemnifying Party of the claim and the facts constituting
the basis for such claim and, if known, the amount or an estimate of the amount
of the liability arising therefrom. If the Indemnifying Party does not notify
the Indemnified Party within thirty (30) days from receipt of such claim notice
that the Indemnifying Party disputes such claim, the amount of such claim shall
be conclusively deemed a liability of the Indemnifying Party hereunder; however
if the Indemnifying Party does notify the Indemnified Party that it disputes
such claim within the required thirty (30) day period, the Parties shall attempt
in good faith to agree upon the rights of the respective Parties with respect to
such claim. If the Parties should so agree, a memorandum setting forth such
agreement shall be prepared and signed by both Parties. If such Parties shall
not agree, the Indemnified Party shall be entitled to take any action in law or
in equity as such Indemnified Party shall deem necessary to enforce the
provisions of this Article 6 against the Indemnifying Party.

 



 18 

 

 

6.08.        Exclusive Remedy. Absent fraud or willful breach, the indemnities
set forth in this Article 6 shall be the exclusive remedies of Purchaser and
Seller and their respective members, officers, directors, employees, agents and
Affiliates due to misrepresentation, breach of warranty, nonfulfillment or
failure to perform any covenant or agreement contained in this Agreement, and
the Parties shall not be entitled to a rescission of this Agreement or to any
further indemnification rights or claims of any nature whatsoever in respect
thereof, all of which the Parties hereto hereby waive.

 

6.09.        Mitigations.

 

(a)           Each of the Parties agrees to take all commercially reasonable
steps to mitigate their respective Losses upon and after becoming aware of any
event or condition which would reasonably be expected to give rise to any Losses
that are indemnifiable hereunder.

 

(b)           Upon making any payment to the Indemnified Party for any
indemnification claim pursuant to this Article 6, the Indemnifying Party shall
be subrogated, to the extent of such payment, to any rights which the
Indemnified Party may have against any third parties with respect to the subject
matter underlying such indemnification claim and the Indemnified Party shall
assign any such rights to the Indemnifying Party.

 

6.10.        No Solicitation. Seller shall not, and shall not authorize or
permit any of its Affiliates or any of its Representatives to, directly or
indirectly, (i) encourage, solicit, initiate, facilitate or continue inquiries
regarding an Acquisition Proposal, (ii) enter into discussions or negotiations
with, or provide any information to, any Person concerning a possible
Acquisition Proposal or (iii) enter into any agreements or other instruments
(whether or not binding) regarding an Acquisition Proposal. Seller shall
immediately cease and cause to be terminated, and shall cause any of its
Affiliates and all of its Representatives to immediately cease and cause to be
terminated, all existing discussions or negotiations with any Persons conducted
heretofore with respect to, or that could lead to, an Acquisition Proposal. For
purposes hereof, “Acquisition Proposal” shall mean any inquiry, proposal or
offer from any Person concerning (a) a merger, consolidation, liquidation,
recapitalization, share exchange or other business combination transaction
involving the Company, (b) the issuance or acquisition of equity securities of
the Company, or (c) the sale, lease, exchange or other disposition of any
significant portion of the Company’s properties or assets.

 

Article 7
TERMINATION

 

7.01.        Termination. This Agreement may be terminated at any time prior to
the Closing Date as follows:

 

(a)           by mutual written consent of the Seller and the Purchaser;

 

(b)           by Purchaser if there has been a breach by Seller of any
representation, warranty, covenant or agreement contained in this Agreement
which (i) would result in a failure of a condition set forth in Section 4.01,
and (ii) such breach has not been cured within thirty (30) days following
written notification thereof; provided, however, that if, at the end of such
thirty (30) day period, Seller is endeavoring in good faith, and proceeding
diligently, to cure such breach, Seller shall have an additional thirty (30)
days in which to effect such cure; and

 



 19 

 

 

(c)           by Seller if there has been a breach by Purchaser of any
representation, warranty, covenant or agreement contained in this Agreement
which (i) would result in a failure of a condition set forth in Section 4.01,
and (ii) such breach has not been cured within 30 days following written
notification thereof; provided, however, that if, at the end of such thirty (30)
day period, Purchaser is endeavoring in good faith, and proceeding diligently,
to cure such breach, Purchaser shall have an additional thirty (30) days in
which to effect such cure.

 

7.02.        Effect of Termination. If this Agreement is validly terminated
pursuant to Section 7.01, this Agreement will forthwith become null and void,
and there will be no liability or obligation on the part of either Purchaser or
Seller (or any of their respective Representatives or Affiliates) in respect of
this Agreement, except that the applicable portions of this Section 7.02, and
the entirety of Article 6 and Article 8 will continue to apply following any
termination; provided, however, that nothing in this Section 7.02 shall release
any Party from liability for any breach of this Agreement by such Party prior to
the termination of this Agreement (and any attempted termination by the
breaching Party shall be void).

 

Article 8
GENERAL PROVISIONS

 

8.01.        Notices. All notices, requests and other communications hereunder
must be in writing and will be deemed to have been duly given only if delivered
personally, by reputable national overnight courier service or by registered or
certified mail (postage prepaid) or by email transmission confirmed by telephone
conversation (recorded message is not sufficient), to the Parties at the
following addresses or email addresses, as applicable:

 

If to Purchaser, to:Wind TE Holdco LLC

804 Carnegie Center

Princeton, NJ 08540

Attention: Kevin Malcarney

Email: Kevin.Malcarney@clearwayenergy.com

 

With a copy to:Crowell & Moring LLP

1001 Pennsylvania Avenue, N.W.

Washington, D.C. 20004-2595

Attn: Patrick W. Lynch

Email: plynch@crowell.com

 

If to Seller, to:[***]

 

Notices, requests and other communications will be deemed given upon the first
to occur of such item having been (a) delivered personally (or refusal of
delivery) to the address provided in this Section 8.01, (b) if delivered by
email transmission to the email address provided in this Section 8.1, when
receipt of transmission has been orally confirmed by the sending Party, or
(c) delivered (or refusal of such delivery) by registered or certified mail
(postage prepaid) or by reputable national overnight courier service in the
manner described above to the address provided in this Section 8.01 (in each
case regardless of whether such notice, request or other communication is
received by any other Person to whom a copy of such notice, request or other
communication is to be delivered pursuant to this Section 8.01). Any Party from
time to time may change its address, email address or other information for the
purpose of notices to that Party by giving notice specifying such change to the
other Party.

 



 20 

 

 

8.02.        Entire Agreement. This Agreement and the documents referenced
herein supersede all prior discussions and agreements, whether oral or written,
between the Parties with respect to the subject matter hereof, and contain the
entire agreement between the Parties with respect to the subject matter hereof.

 

8.03.        Specific Performance. The Parties to this Agreement agree that if
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached, irreparable damage would occur
and money damages may not be a sufficient remedy. In addition to any other
remedy at law or in equity, each of Purchaser and Seller shall be entitled to
specific performance by the other Party of its obligations under this Agreement
and immediate injunctive relief, without the necessity of proving the inadequacy
of money damages as a remedy.

 

8.04.        Time of the Essence. Time is of the essence with regard to all
duties and time periods set forth in this Agreement.

 

8.05.        Expenses. Except as otherwise expressly provided in this Agreement,
whether or not the transactions contemplated hereby are consummated, each Party
will pay its own costs and expenses incurred in connection with the negotiation,
execution and performance of this Agreement.

 

8.06.        Confidentiality; Disclosures. Neither Seller, Purchaser nor any of
their Affiliates shall make any written or other public disclosures regarding
this Agreement or the transactions contemplated hereby without the prior written
consent of the other Party, except as required by law, any regulatory authority
or under the applicable rules and regulations of a stock exchange or market on
which the securities of the disclosing Party or any of its affiliates are
listed.

 

8.07.        Waiver. Any term or condition of this Agreement may be waived at
any time by the Party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the Party waiving such term or condition and delivered
pursuant to Section 8.01. No waiver by any Party of any term or condition of
this Agreement, in any one or more instances, shall be deemed to be or construed
as a waiver of the same or any other term or condition of this Agreement on any
future occasion. All remedies, either under this Agreement or by Law or
otherwise afforded, will be cumulative and not alternative.

 

8.08.        Amendment. This Agreement may be amended, supplemented or modified
only by a written instrument duly executed by or on behalf of each Party.

 

8.09.        No Third Party Beneficiary. The terms and provisions of this
Agreement are intended solely for the benefit of each Party and their respective
successors or permitted assigns, and it is not the intention of the Parties to
confer third party beneficiary rights upon any other Person other than any
Person entitled to indemnity under Article 6.

 



 21 

 

 

8.10.        Assignment. The obligations of the Parties under this Agreement are
not assignable without the prior written consent of the other Party, which such
Party may withhold in its discretion; provided, that Purchaser may assign this
Agreement, including the right to purchase the Class B Membership Interests,
without the prior written consent of Seller, to (a) any Affiliate of Purchaser,
or (b) any financial institution providing purchase money or other financing to
Purchaser from time to time as collateral security for such financing, in each
case so long as  Purchaser remains fully liable for its obligations under this
Agreement.

 

8.11.        Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future Law, and if the
rights or obligations of any Party under this Agreement shall not be materially
and adversely affected thereby, (a) such provision shall be fully severable,
(b) this Agreement shall be construed and enforced as if such illegal, invalid
or unenforceable provision had never comprised a part hereof, and (c) the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom.

 

8.12.        Governing Law. THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS BY
THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS
PRINCIPLES THEREOF EXCEPT FOR SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

 

8.13.        Consent to Jurisdiction.

 

(a)           For all purposes of this Agreement, and for all purposes of any
Action or Proceeding arising out of or relating to the transactions contemplated
hereby or for recognition or enforcement of any judgment, each Party hereto
submits to the personal jurisdiction of the courts of the State of New York and
the federal courts of the United States, each sitting in New York County, and
hereby irrevocably and unconditionally agrees that any such Action or Proceeding
may be heard and determined in such New York court or, to the extent permitted
by law, in such federal court. Each Party hereto agrees that a final judgment in
any such Action or Proceeding may be enforced in any other jurisdiction by suit
on the judgment or in any other manner provided by Law. Nothing in this
Agreement shall affect any right that any Party may otherwise have to bring any
Action or Proceeding relating to this Agreement against the other Party or its
properties in the courts of any jurisdiction.

 

(b)           Each Party hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so:

 

(i)             any objection which it may now or hereafter have to the laying
of venue of any Action or Proceeding arising out of or relating to this
Agreement or any related matter in any New York state or federal court located
in New York County, and

 

(ii)            the defense of an inconvenient forum to the maintenance of such
Action or Proceeding in any such court.

 

Each Party hereto irrevocably consents to service of process by registered mail,
return receipt requested, as provided in Section 8.01. Nothing in this Agreement
will affect the right of any Party hereto to serve process in any other manner
permitted by Law.

 



 22 

 

 

8.14.        Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH
PARTY HEREBY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY LEGAL ACTION TO ENFORCE
OR INTERPRET THE PROVISIONS OF THIS AGREEMENT OR THAT OTHERWISE RELATES TO THIS
AGREEMENT.

 

8.15.        Limitation on Certain Damages. NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, NO PARTY SHALL BE LIABLE TO ANY OTHER PARTY FOR ANY
CONSEQUENTIAL, SPECIAL, INDIRECT, SPECULATIVE, EXEMPLARY, OR PUNITIVE DAMAGES
(COLLECTIVELY, “CONSEQUENTIAL DAMAGES”) FOR ANY REASON WITH RESPECT TO ANY
MATTER ARISING OUT OF OR RELATING TO THIS AGREEMENT, WHETHER BASED ON STATUTE,
CONTRACT, TORT OR OTHERWISE AND WHETHER OR NOT ARISING FROM THE OTHER PARTY’S
SOLE, JOINT OR CONCURRENT NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT; PROVIDED,
HOWEVER, THAT ANY LOSSES ARISING OUT OF THIRD PARTY CLAIMS FOR WHICH A PARTY IS
ENTITLED TO INDEMNIFICATION UNDER THIS AGREEMENT SHALL NOT CONSTITUTE
CONSEQUENTIAL DAMAGES. FOR THE AVOIDANCE OF DOUBT, AN ACTION FOR THE PAYMENT OF
THE PURCHASE PRICE SHALL NOT BE CONSIDERED CONSEQUENTIAL DAMAGES.

 

8.16.        Disclosures. Seller or Purchaser may, at its option, include in the
Disclosure Schedules items that are not material in order to avoid any
misunderstanding, and any such inclusion, or any references to dollar amounts,
shall not be deemed to be an acknowledgment or representation that such items
are material, to establish any standard of materiality or to define further the
meaning of such terms for purposes of this Agreement. In no event shall the
inclusion of any matter in the Disclosure Schedules be deemed or interpreted to
broaden Seller’s or Purchaser’s representations, warranties, covenants or
agreements contained in this Agreement. The mere inclusion of an item in the
Disclosure Schedules shall not be deemed an admission by Seller or Purchaser
that such item represents a material exception or fact, event, or circumstance.

 

8.17.        Facsimile Signature; Counterparts. This Agreement may be executed
by facsimile signature in any number of counterparts, each of which will be
deemed an original, but all of which together will constitute one and the same
instrument.

 

[Signature pages follow]

 



 23 

 

 

IN WITNESS WHEREOF, the Parties have caused this Membership Interest Purchase
Agreement to be executed and delivered by their duly authorized officers as of
the date first above written.

 

  Seller:       CWSP WILDORADO ELBOW HOLDING LLC,   a Delaware limited liability
company               By:   /s/ Craig Cornelius     Name: Craig Cornelius    
Title:   President               Purchaser:         WIND TE HOLDCO LLC,   a
Delaware limited liability company               By: /s/ Christopher S. Sotos  
  Name: Christopher S. Sotos     Title:   President

 

 

